Order entered April 13, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00201-CV

      RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                        V.

  DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH &
                     UHL, LLP, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00390-B

                                     ORDER

      The supplemental reporter’s record in this case are overdue. By order dated

February 26, 2020, we granted appellees’ second unopposed motion to file their

brief and ordered Court Reporter Robin N. Washington to file, by March 16, 2020,

the supplemental reporter’s record requested by appellees by letter dated January 8,

2020. To date, Ms. Washington has not filed the reporter’s record nor otherwise

corresponded with the Court about the reporter’s record.
      So that this appeal can proceed, we ORDER Robin N. Washington to file

the supplemental reporter’s record requested by appellees on January 8, 2020

within TWENTY DAYS of the date of this order. We expressly CAUTION Ms.

Washington failure to comply with this order WILL result in the Court taking such

action as is necessary to have Ms. Washington comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Melissa Bellan
      Presiding Judge
      County Court at Law No. 2

      Robin N. Washington
      Official Court Reporter
      County Court at Law No. 2

      All parties


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE